Citation Nr: 1509359	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits in the calculated amount of $228,750, based on fugitive felon status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to December 1987, and from May 1989 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, RO.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On June 12, 2013, the Veteran was scheduled for a requested Travel Board hearing before a Veterans Law Judge.  On May 16, 2013, more than two weeks prior to the hearing, the RO received a letter from the Veteran requesting postponement of his hearing.  At the bottom of the Veteran's May 2013 letter is a handwritten note by a Veterans Law Judge granting the Veteran's request.  The Veteran has not yet been rescheduled for a new hearing.  He must be provided a new hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




